Citation Nr: 0514598	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  98-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for narcolepsy.

4. Entitlement to service connection for narcolepsy.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, variously diagnosed as emotional unstable 
personality, intermittent panic situations, and interactive 
social instability.

6.  Entitlement to service connection for multiple allergies 
with chronic upper respiratory infection and chronic 
bronchitis.

7.  Entitlement to service connection for a muscle strain of 
the right abdomen (claimed as right lower quadrant pain of 
the abdomen).

8.  Entitlement to service connection for bilateral Achilles 
tendonitis (claimed as intermittent minor edema in both 
ankles and chronic pain).

9.  Entitlement to service connection for blurred vision and 
pain of both eyes.

10.  Entitlement to service connection for intermittent acute 
nausea.

11.  Entitlement to service connection for migraine 
headaches.

12.  Entitlement to service connection for sinusitis.

13.  Entitlement to service connection for sleep apnea.

14.  Entitlement to service connection for a thoracic spine 
strain and scoliosis (claimed as intermittent muscle spasms 
of the thoracic back and legs).

15.  Entitlement to service connection for myofascial pain 
syndrome with intermittent numbness of all limbs (claimed as 
intermittent radiating full body fulgurant pains).

16.  Entitlement to service connection for a psychiatric 
disorder diagnosed as dysthymic disorder and/or depression.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from February 1970 to October 
1970, when he was discharged for unsuitability.

This case initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In the decisions, the RO denied the veteran's 
petition to reopen his previously denied claims for service 
connection for a low back disorder, narcolepsy, and a 
psychiatric disorder.  The RO also denied multiple claims for 
service connection for various disorders.

In December 2000, the Board denied the petitions to reopen 
the aforementioned service connection claims, and remanded 
the de novo service connection claims for additional 
development pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).  While that additional development was taking 
place, the United States Court of Appeals for Veterans Claims 
(the Court), in October 2001, acting pursuant to an October 
2001 joint motion, remanded the petitions to reopen to the 
Board, for reevaluation of these claims under the VCAA.  
Pursuant to these instructions, the Board undertook 
additional development regarding the petitions to reopen 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  However, the 
United States Court of Appeals for the Federal Circuit) (the 
Federal Circuit) invalidated this regulation.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed Cir. 2003).  The Board subsequently remanded the 3 
petitions to reopen for the RO to conduct the appropriate 
development.

The requested development has taken place.  However, for the 
reasons stated below, the issues of entitlement to service 
connection for narcolepsy, sleep apnea, a psychiatric 
disorder diagnosed as dysthymic disorder and/or depression, 
lumbar and thoracic spine disorders, and myofascial pain 
syndrome with intermittent numbness of all limbs are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In August 1994, the RO denied the veteran's petition to 
reopen his claim for service connection for a low back 
disorder.  Although notified of that decision, and apprised 
of his procedural and appellate rights, the veteran did not 
appeal.

2.  Some of the additional evidence received since that 
August 1994 decision is neither cumulative nor redundant and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  In August 1976, the RO denied the veteran's claims for 
service connection for a narcolepsy and a psychiatric 
disorder, variously diagnosed as emotional unstable 
personality, intermittent panic situations, and interactive 
social instability.  Although notified of that decision, and 
apprised of his procedural and appellate rights, the veteran 
did not appeal.  It was noted in part that personality 
disorders were not subject to service connection under the 
law.

4.  Some of the additional evidence regarding the veteran's 
claim for service connection for narcolepsy since that August 
1976 decision is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The evidence received regarding the veteran's claim for 
service connection for an acquired psychiatric disorder since 
the August 1976 decision is cumulative and redundant, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

6.  The competent, probative medical evidence of record 
indicates that the veteran does not have multiple allergies 
with chronic respiratory infection and chronic bronchitis, 
and, to the extent that he has two mild to moderate 
allergies, they are not related to his in-service acute and 
transitory upper respiratory infection and bronchitis and 
chest irritation, which resolved without residual disability.

7.  The competent, probative medical evidence of record 
reflects that the ankle disorders indicated on the veteran's 
August 2000 MRI are not associated with his military service.

8.  The competent, probative medical evidence of record 
reflects that, to the extent the veteran's blurred vision and 
eye pain constitute disabilities, they are unrelated to his 
military service.

9.  The competent, probative evidence of record reflects that 
the veteran's intermittent nausea is not a disability, but, 
rather, a symptom of his rhinorrhea with nasal drip, a 
disability addressed separately in this decision; to the 
extent that the intermittent nausea could be considered a 
disability, it is unrelated to service, including the acute 
and transitory in-service August 1970 upset stomach that 
resolved without residual disability.  A chronic 
gastrointestinal disorder related to service has not been 
shown.

10.  The competent, probative medical evidence of record 
reflects that the veteran's headaches are unrelated to his 
military service.

11.  The competent, probative evidence of record reflects 
that the veteran's sinus disorder is unrelated to his 
military service.


CONCLUSIONS OF LAW

1.  The RO's August 1994 decision denying the petition to 
reopen the previously denied claim for service connection for 
a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2004).

2.  The evidence received since that August 1994 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The RO's August 1976 decision denying the claims for 
service connection for narcolepsy and an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2004).

4.  The evidence regarding the veteran's claimed narcolepsy 
received since that August 1976 decision is new and material 
and, therefore, sufficient to reopen the claim for service 
connection for narcolepsy.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

5.  The evidence received regarding the veteran's claimed 
acquired psychiatric disorder variously described as 
emotional unstable personality, intermittent panic 
situations, and interactive social instability since the 
August 1976 decision, is not new and material and, therefore, 
is not sufficient to reopen that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

6.  Multiple allergies with chronic upper respiratory 
infection and chronic bronchitis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

7.  Bilateral Achilles tendonitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

8.  Blurred vision and pain of both eyes were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004)

9.  Intermittent acute nausea was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004)

10.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004)

11.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect well after the 
veteran filed his January1997 petitions to reopen and claims.  
But the VCAA applies to claims filed prior to its 
November 9, 2000 effective date if VA had not finally decided 
the claim before that date.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) 
(VA will apply VCAA implementing regulations to any claim 
filed before November 9, 2000 but not decided by VA as of 
that date).  VA had not finally "decided" the veteran's 
claim prior to November 9, 2000 because the Board had yet to 
issue its December 2000 and November 2003 remands 
encompassing all of the veteran's claims and petitions to 
reopen.  See VAOPGCPREC 7-2003 (VA had authority to, and did, 
provide that VCAA requirements apply to claims at all stages 
of VA proceedings, up to and including those pending before 
the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, VA complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  However, as 
explained in VAOPGCPREC 7-2004, the Court did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, the 
Pelegrini Court "'specifically recognizes that where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 
5103(a)/§3.159(b)(1) because an initial AOJ adjudication had 
already occurred.'"  Id. at 2 (quoting Pelegrini, 18 Vet. 
App. at 120).  Therefore, according to GC, the Pelegrini 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
VAOPGCPREC 7-2004 at 2-3.

GC's interpretation of Pelegrini is directly relevant to the 
present case.  Here, the RO's May 1999 rating decision 
denying the veteran's petitions to reopen and claims took 
place prior to enactment of the VCAA, and, therefore, prior 
to any VCAA notification.  But according to Pelegrini, as 
interpreted by GC, the fact that the RO did not provide VCAA 
notification in these circumstances (nor could it have, as 
the VCAA had not yet been enacted) was not error.  Moreover, 
the RO sent a December 2000 letter explaining the application 
of the VCAA to the veteran's service-connection claims after 
the Board's December 2000 remand of these claims, and the AMC 
sent a May 2004 letter informing him of the application of 
the VCAA to his petitions to reopen after the Board's 
November 2003 remand of the petitions.  All of the petitions 
to reopen and claims were readjudicated in the September 2004 
supplemental statement of the case (SSOC), and, consequently, 
the RO met the VCAA notification timing requirements, by 
providing VCAA notification prior to its readjudication of 
all of the petitions to reopen and claims.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

These requirements were met in this case.  The December 2000 
letter listed the service-connection claims remanded by the 
Board earlier that month, and explained what the evidence 
would have to show and the information still needed to show 
it in order to establish entitlement to service connection 
for these disorders.  In addition, the letter explained the 
RO's duty to assist the veteran in obtaining this 
information.  Moreover, in the section of the letter 
entitled, "What you can do to assist us with your claim," 
the RO explained the type of evidence necessary to establish 
service connection.  And, in the section entitled "Specific 
evidence necessary for a completed application," the RO 
listed 5 categories of evidence that would support a claim 
for service connection.  Similarly, its May 2004 letter, the 
AMC explained that it was working on the petitions to reopen 
that the Board had remanded.  The AMC told the veteran that 
it needed additional information from him, and specifically 
noted the release forms submitted by the veteran with regard 
to numerous private physician treatment records, and 
indicated that some of those physicians had not responded to 
VA's request for records.  The RO also wrote: "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Moreover, in an attachment entitled, "What is the 
status of your appeal and how can you help," the AMC 
explained the respective responsibilities of VA and the 
veteran in obtaining Federal and non-Federal records.  
Finally in this regard, in its September 2004 supplemental 
statement of the case (SSOC), which listed all 14 issues, the 
RO included the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA).  Thus, as to all of 
the claims and petitions to reopen, VA complied with the VCAA 
notice content requirements.

In addition, VA complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.  VA 
obtained all identified private and VA treatment records.  VA 
also obtained the records of the veteran's social security 
disability determination.  Moreover, there is no indication 
that other private or Federal records exist that should be 
requested, or that any pertinent evidence was not received.  
Indeed, the veteran filed a May 2002 Statement in Support of 
Claim (VA Form 21-4138), to which he attached multiple 
materials, and in which he wrote: "I do not have any 
additional evidence to submit at this time."  VA thus 
complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's petitions to reopen and service connection claims.



The Petitions to Reopen

Applicable Legal Principles

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  In this case, 
the veteran filed his petitions to reopen in January 1997- 
prior to this date - so the former definition of new and 
material evidence at 38 C.F.R. § 3.156(a) applies.  According 
to the old definition, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).


The Petition to Reopen the Claim for Service Connection for a 
Low Back Disorder

The RO denied the veteran's petition to reopen his claim for 
service connection for a back disorder in August 1994.  The 
veteran was notified of this denial in an August 1994 letter 
and did not appeal.  That decision thus became final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2004); 
38 C.F.R. §§ 20.200, 20.1103 (2004).  Since that denial, 
however, the veteran submitted a May 2002 letter from 
"J.D.," whose qualifications are listed as "BSN 
epidemiology."  In that letter, J.D. wrote: "After review 
of the available, pertinent medical and work history, it 
would seem highly probable that the initial injury to [the 
veteran's] lower back was suffered during his basic training 
in the spring months of 1970."  "J.D." explained her 
conclusion based on the nature and frequency of the low back 
pain as described by the veteran since separation from 
service.

This letter is sufficient to reopen the claim, because it 
contains the first conclusion in the claims file that there 
is a nexus between the veteran's current low back disorder 
and his military service, and therefore is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (2000).  Prior to 
this, the medical evidence, including July 1999 Mayo Clinic 
records, contained evidence, including X-rays, that the 
veteran had disc degenerative changes at L4-5 and L5-S1, as 
well as disc herniation at L5-S1 and disc protrusion at L4-5, 
but did not contain an opinion linking this disorder to the 
veteran's military service.  Moreover, the fact that J.D. is 
a nurse rather than a physician does not render her 
conclusion less persuasive, see Williams v. Brown, 4 Vet. 
App. 270, 273 (1993), particularly since she reviewed the 
veteran's prior medical record and explained the basis for 
her conclusions.  See Grover v. West, 12 Vet. App. 109, 112 
(1999) (post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence); Miller v. West, 11 Vet. App. 
345, 348 (1998) (a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record).  However, in rendering her 
conclusion, "J.D." did not consider the veteran's post-
service back injuries, as described in the Social Security 
Administration (SSA) records and elsewhere, and a remand is 
necessary in order to obtain a medical opinion considering 
the etiology of the veteran's low back disorder in light of 
all of the medical evidence, including both "J.D."'s 
conclusion and the post-service injuries.


The Petitions to Reopen the Claims for Service Connection for 
Narcolepsy and for a Psychiatric Disorder

The veteran's claim for service connection for narcolepsy and 
a psychiatric disorder, variously diagnosed as emotional 
unstable personality, intermittent panic situations, and 
interactive social instability, was denied by the RO in 
August 1976.  The veteran was notified of the denial of both 
claims in a letter later that month, and did not appeal.  
That decision thus became final and binding upon the veteran 
as to both claims.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.104(a) (2004); 38 C.F.R. §§ 20.200, 20.1103 
(2004).

The claim for service connection for narcolepsy was denied 
because it had not been shown by the evidence of record, 
i.e., there was no evidence that the veteran had that 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of present disability there can be no valid claim.").  
The evidence submitted since that time includes the July 1993 
letter of Dr. "N.," which ruled out narcolepsy.  However 
the August 1993 SmithKline Beecham laboratory report 
indicated that several antigens were detected in the 
veteran's blood that could indicate the presence of 
narcolepsy.  The report also stated more generally that there 
is abundant evidence for a genetic component to narcolepsy.  
As summarized in the August 1995 SSA disability finding, 
although the evidence was insufficient for a definitive 
diagnosis of narcolepsy, the antigens were abundant enough to 
have provided sufficient evidence for a genetic component to 
narcolepsy.  In August 2000, "J.R.," apparently the same 
individual that had commented on the etiology of the 
veteran's back disorder, with a different last name but the 
same qualifications of BSN epidemiology and infectious 
disease, concurred with a 1993 finding of Dr. "N." that the 
veteran had a sleep disorder.  "J.R." also concluded that 
the veteran's sleep disorder was related to his military 
service, and referred to a August 1970 in-service cold 
syndrome diagnosis made when the veteran felt sleepy and 
which was then ascribed to side effects of prescribed 
medication.  

There is also a January 1995 diagnosis of narcolepsy by Dr. 
"L.," but the basis for this diagnosis is not given.  
Although the extent to which the veteran has been clinically 
diagnosed with narcolepsy, as opposed to a different sleep 
disorder such as sleep apnea for which he is also claiming 
service connection, is unclear, the evidence received since 
the August 1976 denial must be considered in order to fairly 
decide the merits of the claim.  This is because there is now 
additional evidence raising the possibility that the veteran 
does have narcolepsy, and an opinion linking it to the 
veteran's military service.  However, because "J.R." was 
ambiguous as to the veteran's sleep disorder, and because the 
1993 finding of Dr. "N." regarding the veteran's narcolepsy 
was based on the medical history given by the veteran, a 
remand is necessary to obtain an opinion based on the 
clinical evidence as to whether the veteran in fact has 
narcolepsy and, if so, whether is it more likely than not 
related to his August 1970 symptoms or otherwise related to 
service.

The August 1976 denial of the veteran's claim for service 
connection for a psychiatric disorder was denied because his 
emotionally unstable personality, which was the basis on 
which he was discharged, was found to be a constitutional or 
developmental abnormality and not a disability under the law.  
Since that time, private treatment records have diagnosed the 
veteran with a personality disorder and the SSA finding of a 
personality disorder includes findings of inflexible and 
maladaptive personality traits which cause either significant 
impairment in social or occupational functioning or 
subjective distress, as evidenced by persistent disturbances 
of mood or affect and seclusiveness or autistic thinking.  
Also of note is a February 1994 Psychological Evaluation of 
Dr. "P." that diagnosed the veteran with a personality 
disorder, but stated that "the exact nature of this 
personality disorder is difficult to pinpoint without further 
comprehensive psychological testing."  Thus, the new 
evidence does not alter, and is indeed consistent with, the 
RO's finding that the veteran has a personality disorder for 
which service-connection cannot be granted, see 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2004), as opposed to an acquired 
psychiatric disorder.  To the extent that the evidence 
reflects the presence of a psychiatric disorder, that 
evidence indicates the presence of dysthymic disorder or 
depression, and will be addressed in connection with the 
claim for service connection for a psychiatric disorder 
diagnosed as dysthymic disorder/depression.

Thus, the new evidence submitted in connection with the 
veteran's claim for service connection for an acquired 
psychiatric disorder is cumulative and redundant, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  This claim, therefore, is 
not reopened.


Service Connection Claims

Applicable Legal Principles

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression, or on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. §§ 
1110, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306, 
3.310(a) (2004).  Furthermore, with chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).


Multiple Allergies With Chronic Respiratory Infection and 
Chronic Bronchitis

The veteran indicated in his March 2001 summary of his 
symptoms to the Florida Department of Health and elsewhere 
that he has pain and chronic weakness from environmental 
allergies.  However, a September 1995 letter from Dr. "M." 
indicates that allergy testing showed only moderate 
reactivity to molds and dog and mild reaction to dust mite.  
Moreover, Dr. "L."'s progress notes indicate that the 
veteran had a viral infection in December 1994, that progress 
note indicated that the veteran's lungs were clear, as did 
the progress notes dated September 1995, January 1996, May 
1996, October 1996, November 1998, March 2001, and 
respiration was noted to be normal in progress notes dated 
May 1995, May 1996, January 1996, October 1996, May 1999, and 
March 2001.  Moreover, an August 2000 chest X-ray taken when 
the veteran complained of shortness of breath showed the 
lungs clear without focal infiltrates or pleural effusions, 
normal pulmonary vasculature, and no cardiopulmonary disease.  
Thus, the veteran had only two mild or moderate allergies 
that were not associated with chronic respiratory infection 
or chronic bronchitis, and therefore does not have the 
disorder for which he has claimed service-connection.  See 
Brammer v. Derwinski, 3 Vet. App. at 225.  Moreover, to the 
extent that the two mild to moderate allergies constitute a 
disability, there is no evidence that they are associated 
with service, as the SMRs are silent as to any such disorder.  
Moreover, the veteran's in-service May 1970 upper respiratory 
infection and bronchitis were specifically noted to be 
"acute," and the June 1970 complaint regarding chest 
irritation resulted in a finding of chest clear, thus 
indicating that these symptoms were acute and transitory and 
resolved without residual disability, as evidenced by the 
fact that the veteran's lungs and chest were normal on the 
September 1970 separation examination, even though the 
veteran indicated at that time that he experienced shortness 
of breath.

Based on the above, service connection for multiple allergies 
with chronic respiratory infection and chronic bronchitis 
must be denied because the veteran does not have this 
disorder, and, to the extent he has two mild to moderate 
allergies, there is no indication they are in any way related 
to service.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt doctrine does not apply, 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


Bilateral Achilles Tendonitis Claimed as Intermittent 
Minor Edema in both Ankles and Chronic Pain

The veteran indicated in the March 2001 summary and elsewhere 
that he experiences intermittent minor edema and chronic pain 
in both ankles.  According to Dr. "L.," on examination in 
September 1995, the veteran's hips, knees, and ankles all 
seemed to move well.  An August 2000 MRI indicated periosteal 
reaction involving second proximal phalanx likely sequelae of 
old injury and multiple well-corticated ossicles anterior to 
the talus and distal tibia likely sequelae to old injury.  
The SMRs contain no notes of any complaints regarding the 
veteran's ankles and the lower extremities were noted as 
normal on the September 1970 separation examination.  
Consequently, the evidence reflects that the ankle disorders 
indicated on the August 2000 MRI manifested many years after 
service and are not associated with such service.  Thus, as 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply, and 
his claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


Blurred Vision and Pain of Both Eyes

Aside from the veteran's general complaints of blurred 
vision, which he characterized as "optic neuritis" in his 
March 2001 summary, the only references to post-service eye 
problems are complaints of blurry vision that the veteran had 
in February 1999, when he visited Dr. "L." 2 weeks after an 
automobile accident and Dr. "M."'s September 1995 notation 
of "mild conjunctivitis."  At Dr. "L."'s February 1999 
examination, the diagnosis was head and neck injury from 
automobile accident, with no indication of any abnormality of 
the eyes.  During service, the veteran experienced pain over 
the eye in April 1970 and again in September 1970, which he 
described as "eye sockets pulling."  The veteran was 
examined on the latter date, and the physician wrote, "Doubt 
eye pathology."

Thus, the eye discomfort that the veteran experienced in 
service did not result from any underlying pathology and was 
not chronic.  Moreover, the symptoms resolved without 
residual disability, as evidenced by the September 1970 
separation examination, which contained normal findings for 
eyes, opthalmoscopic, pupils, and ocular motility, and 
distant vision, notwithstanding the veteran's indication that 
he had experienced eye trouble.  There is therefore no 
indication that, to the extent that the veteran's September 
1995 conjunctivitis and post-February 1999 accident 
subjective complaints of blurry vision constitute 
disabilities, they are associated in any way with service.  
Consequently, as the preponderance of the evidence is against 
the claim for service connection for blurred vision and pain 
of both eyes, the benefit-of-the-doubt doctrine does not 
apply, and this claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).




Intermittent Acute Nausea

The veteran indicated in his March 2001 summary and elsewhere 
that he experiences chronic intermittent nausea.  The veteran 
did not specify the disability underlying his nausea, 
although, in a September 1995 letter, Dr. "M." wrote that 
the veteran complained of rhinorrea with significant post 
nasal drip, causing him discomfort and nausea.  The only 
abnormalities noted on examination were significant edema of 
the nose, mild conjunctivitis, two mild to moderate allergic 
reactions.

As noted, evidence of current disability is one of the 
fundamental requirements for a grant of service connection.  
Brammer v. Derwinski, 3 Vet. App. at 225.  As to what 
constitutes a disability, signs and symptoms such as "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition," do not in and of themselves constitute a 
disability for purposes of service connection.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  See also 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 
2001) (declining to reach the question whether the 
appellant's pain was statutorily compensable, and dismissing 
in part and vacating in part Sanchez-Benitez v. West on other 
grounds); Allen v. Brown, 7 Vet. App. at 448 (based on the 
definition found in 38 C.F.R. § 4.1, the term disability 
"should be construed to refer to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself").  To the extent that 
the veteran claims his nausea is related to his rhinorrea 
with nasal drip, that contention will be addressed in 
relation to his claim for service connection for sinusitis.  
Otherwise, the claim for service connection for intermittent 
acute nausea must be denied because this symptom does not 
constitute a disorder under applicable law and regulations.

In addition, while the veteran complained of an upset stomach 
during service in August 1970, this symptom was acute and 
transitory and resolved without residual disability, as his 
abdomen and G-U system were normal at his September 1970 
separation examination, and he indicated at that time that he 
had not then or ever before experienced stomach or intestinal 
trouble or frequent indigestion.  Consequently, to the extent 
the veteran's intermittent nausea constitutes a disability, 
it has not been shown that it is in any way related to 
service.  No chronic gastrointestinal disorder related to 
service has been shown.

For the above reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for 
intermittent acute nausea, the benefit-of-the-doubt doctrine 
does not apply, and this claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Migraine Headaches

A July 1994 letter from Dr. "L." indicated that he had seen 
the veteran since his June 1984 back injury from lifting a 
heavy water pump.  Dr. "L." noted that the veteran had been 
bothered with headaches since that time, and the veteran has 
also indicated that he suffers from frequent "throbbing" 
headaches.  Dr. "L." also noted that the veteran suffered 
from headaches in February 1999, 2 weeks after his automobile 
accident.  Also of note is an August 1983 MRI of the brain 
that was unremarkable.  During service, the veteran did not 
complain of headaches, he indicated at the September 1970 
separation examination that he had not then or ever suffered 
from frequent or severe headaches, and the neurologic 
examination at that time was normal.

Based on the above, the veteran is not entitled to service 
connection for migraine headaches, because there is no 
indication that the headaches he suffers, which manifested 
many years after service, are in any way related to service.  
Therefore, as the preponderance of the evidence is against 
the veteran's claim for service connection for migraine 
headaches, the benefit-of-the-doubt doctrine does not apply, 
and his claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).




Sinusitis

As noted, the veteran complained to Dr. "B." in September 
1995 of rhinorrhea with significant post nasal drip and there 
was significant edema of the nose on examination.  However, 
the veteran did not complain of sinus problems during 
service, his sinuses were normal at the September 1970 
separation examination, and the veteran indicated at that 
time that he did not then have and had never had sinusitis.  
Moreover, although Dr. "B." wrote that the veteran 
indicated he had experienced these symptoms since the 1970s, 
such a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

Thus, there is no competent, probative evidence of record 
that the veteran's sinus disorder, which arose many years 
after service, is related thereto.  Consequently, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for sinusitis, the benefit-of-the-
doubt doctrine does not apply, and this claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

New and material evidence having been received, the claims 
for service connection for a low back disorder and narcolepsy 
are reopened.  The claims are allowed to this extent.

The petition to reopen the claim for service connection for a 
psychiatric disorder, variously diagnosed as emotional 
unstable personality, intermittent panic situations, and 
interactive social instability is denied.

The claim for service connection for multiple allergies with 
chronic respiratory infection and chronic bronchitis is 
denied.

The claim for service connection for bilateral Achilles 
tendonitis (claimed as intermittent minor edema in both 
ankles and chronic pain) is denied.

The claim for service connection for blurred vision and pain 
of both eyes is denied.

The claim for service connection for intermittent acute 
nausea is denied.

The claim for service connection for migraine headaches is 
denied.

The claim for service connection for sinusitis is denied.


REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159 (2004); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

As noted, there is clinical evidence of possible narcolepsy.  
Moreover, a March 1995 report of Dr. "G." of a Sleep 
Disorder Center, as well as other clinical evidence, 
indicates that the veteran has mild obstructive sleep apnea.  
A remand is therefore necessary to determine the extent to 
which the veteran can be said to have narcolepsy, and, if so 
whether this narcolepsy or the veteran's diagnosed sleep 
apnea are related to service, including the August 1970 
episode of sleepiness.

In addition, the veteran was diagnosed with dysthymia by Dr. 
"P." of Prestige Counseling, and a remand is necessary to 
determine whether this disorder is related to the psychiatric 
symptoms the veteran manifested during service.  Moreover, a 
remand is necessary to determine whether the veteran's low 
back disorder is related to service, including the contusions 
and sprains diagnosed in September 1970 when the veteran 
complained of neck, head, and left side pain after an 
altercation, as opposed to his post-service back injuries.

Further, a remand is warranted to consider whether the T8-9 
central disc bulge diagnosed in July 1999 at the Mayo Clinic 
is related to service, including the incident noted above, as 
opposed to the veteran's post-service back injuries.  A 
remand is also necessary to determine whether the veteran's 
right inguinal hernia, for which he was operated on in 
September 2000, is related to his in-service pain in his 
right lower quadrant in March 1970.  Finally in this regard, 
it should also be determined on remand whether the veteran's 
diagnosed myofascial pain syndrome and chronic fibromyalgia 
is related to service, as indicated in the August 2000 letter 
of "J.R."

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain copies of all of the veteran's 
VA treatment records since December 2001.  
Any records obtained should be associated 
with the other evidence in the claims 
file.

2.  Ask the veteran to provide the names 
and addresses of any private clinical 
sources and approximate dates of 
treatment or evaluation other than those 
that have already been associated with 
the claims file.  Ask the veteran to sign 
and submit the appropriate consent forms 
to release the medical records of any 
private care provider he identifies.

3.  After any additional evidence has 
been obtained, schedule the veteran for 
an appropriate VA examination to 
determine the etiology of any narcolepsy 
and his sleep apnea.  The claims folder 
must be made available to the examiner, 
including the August 2000 letter of 
"J.R.," and the VA examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether it 
is at least as likely as not that any 
narcolepsy or the veteran's sleep apnea 
is related to the August 1970 episode of 
sleepiness, or otherwise related to 
service.  Also, the examiner should 
indicate whether he agrees or disagrees 
with "J.R."'s August 2000 conclusion 
that the veteran has narcolepsy that is 
related to his military service, and the 
underlying bases for this agreement or 
disagreement.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Also, schedule the veteran for a VA 
psychiatric examination to determine the 
etiology of his acquired psychiatric 
disorder diagnosed as dysthymic disorder 
or depression.  The claims folder must be 
made available to the examiner, the VA 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's dysthymic disorder or 
depression is related to the psychiatric 
symptoms noted in service, or otherwise 
related to service.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Also, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his lumbar and/or 
thoracic spine disorders.  The claims 
folder must be made available to the 
examiner, including the May 2002 letter 
of "J.D.," and the VA examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether, in 
addition to his lumbar spine disorder, 
the veteran has a thoracic spine disorder 
and whether it is at least as likely as 
not that the lumbar spine disorder or any 
thoracic spine disorder is related to the 
veteran's September 1970 neck, head, and 
left side pain diagnosed as sprains and 
contusions, or otherwise related to 
service.  Also, the examiner should 
indicate whether he agrees or disagrees 
with "J.D."'s May 2002 conclusion that 
the veteran's lumbar spine disorder is 
related to service, and the underlying 
bases for this agreement or disagreement.  
If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

6.  Also, schedule the veteran for an 
appropriate VA examination to determine 
the etiology of his right inguinal 
hernia.  The claims folder must be made 
available to the examiner, and the VA 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's right inguinal hernia is 
related to his March 1970 in-service 
right lower quadrant pain or otherwise 
related to service.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

7.  Also schedule the veteran for an 
appropriate VA examination to determine 
the etiology of his myofascial pain 
syndrome and chronic fibromyalgia.  The 
claims folder must be made available to 
the examiner, including the August 2000 
letter of "J.R.," and the VA examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's myofascial pain syndrome and 
chronic fibromyalgia is related to 
service.  Also, the examiner should 
indicate whether he agrees or disagrees 
with "J.R."'s August 2000 conclusion 
that the veteran's myofascial pain 
syndrome and chronic fibromyalgia is 
related to service, and the underlying 
bases for this agreement or disagreement.  
If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

8.  The RO should then review any 
additional evidence submitted and 
readjudicate the appellate issues, under 
all appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


